DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 This Final Office Action is in response to amendment filed on 07/11/2022.
	Claims 1-6, 8-10, and 12-19 have been amended. Claims 1-19 and 32 remain pending in the application. 

Response to Amendment

The amendment filed 07/11/2022 has been entered. Claims 1-6, 8-10, and 12-19 have been amended. Claims 1-19 and 32 remain pending in the application. 
Applicant’s arguments to the Drawings have overcome the objections previously set forth in the Non-Final Office Action mailed on 04/11/2022. The objection has been withdrawn in view of the Drawings.
Applicant’s amendments to the Specification have overcome the objections previously set forth in the Non-Final Office Action mailed on 04/11/2022. The objection has been withdrawn in view of the amended Specification.

Applicant’s amendments to the claims have overcome the 35 USC § 112 rejection previously set forth in the Non-Final Office Action mailed on 04/11/2022. The rejection has been withdrawn in view of the amended Claims.


Response to Arguments

 Regarding Applicant’s arguments, on page 10-13 of the remark filed on 07/11/2022, on the newly added limitations of independent Claims 1 and 16: “a weighting for the device, wherein the weighting for the device indicates a rate at which the device is able to validate un-validated messages, wherein the set of devices comprises the first device and a second device; based on the obtained weightings, determining whether or not the first device should validate one or more un-validated messages that are included in a pool of un-validated messages, wherein the pool of un-validated messages comprises a first un-validated message; and as a result of determining that the first device should validate one or more of the un- validated messages, validating at least the first un-validated message, wherein validating the first un-validated message comprises determining whether the first un-validated message is authentic.;”, arguments are persuasive.
Therefore, the 35 U.S.C. 103 rejection over Svigals et al. (U.S. No. 9432378) in further view of Zhang et al. (U.S Pub. No. 20140357262), has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. § 103 in view of the following prior art: Sanders et al. (U.S. Pub. No. 20180365691) in further view of  Wang et al. (U.S Pub. No. 20190268332). Please refer to the 35 U.S.C. 103 section below for a detailed explanation.
	For the reasons stated above and the new ground(s) of rejection under 35 U.S.C. 103 below, Examiner respectfully disagrees with Applicant’s argument, see Applicant’s Remarks Page 10-13, regarding allowance of the application. Examiner asserts that claims 1-19 and 32 are rejected for the reasons stated above in conjunction with the new ground(s) of rejection under 35 U.S.C. 103 below.
	Conclusion: Sanders-Wang teaches the aforementioned limitations of independent claims 1 and 16 rendering the claim limitations obvious before the effective date of the claimed invention.

Claim Objections

Claim 10 and 17-19 are objected to because of the following informalities:

In regards to Claim 10 line 3 and 17-19 line 1, the applicant recites the limitations “first wireless device”, this is unclear because “wireless” was removed from all the other claim recitations. The specifications state on Page 10 lines 5-20 “In step 303, the first wireless device selects an active list of one or more wireless devices from the plurality of wireless devices, based on the respective weightings associated with each of the plurality of wireless devices. In some examples, the first wireless device may select a number of wireless devices associated with weightings which indicate that they may be suitable for performing validation of un-validated messages.”. Therefore it will be broadly and reasonable interpreted that the first wireless device is referring to the first device. Examiner suggest removing “wireless” from claims 10 and 17-19 and replacing it with “first device”, to recite consistent claim language and to eliminate confusion.  Appropriate correction is required.







Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-19 and 32 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention. 


In regards to Claims 1 and 16, the applicant recites the limitation “the device”, this is unclear because the claim limitation lacks antecedent basis as the device was never previously recited. This also is unclear because the claims recite a first and second device . This creates confusion as to which device the applicant is referring to. The specification state on Page 10 lines 5-20 “In step 303, the first wireless device selects an active list of one or more wireless devices from the plurality of wireless devices, based on the respective weightings associated with each of the plurality of wireless devices. In some examples, the first wireless device may select a number of wireless devices associated with weightings which indicate that they may be suitable for performing validation of un-validated messages.”. Therefore it will be broadly and reasonable interpreted that the device is referring to the first device. Examiner suggest amending the claims by using the phrase “the first” in front of device to recite consistent claim language and to eliminate confusion. 

Claims 2-15, 17-19 and 32  is being additionally rejected for being dependent on a rejected base claim.
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“first device is configured to..”, in claim 16 lines 6-7 and 21 and 4-8
“first device is configured to..”,”, in claim 18 line 3
“first device is further configured to..”, in claim 19 line 2 (see MPEP 2181 I A)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The following is the examiner’s interpretation and suggestions for portions of the claims:
It should be noted that independent claim 1 and dependent claims 4-8 refer to “first device is configured to..”. It becomes difficult as an Examiner to clearly understand the definition and meaning of these limitations as the phrase “first device” is a generic placeholder and term. The Specification state on Page 20 lines 10-25 “In communication system 900, host computer 910 comprises hardware 915 
including communication interface 916 configured to set up and maintain a wired or wireless connection with an interface of a different communication device of communication system 900. Host computer 910 further comprises processing circuitry 918, which may have storage and/or processing capabilities. In particular, processing circuitry 918 may comprise one or more programmable processors, application-specific integrated,” as well as on Page 19 lines 5-30 “A second UE 892 in coverage area 813a is wirelessly connectable to the corresponding base station 812a. The UEs 891 and 892 may be any of the wireless devices 502, illustrated in Figure 5. It will be appreciated that the wireless devices illustrated in Figure 5 may be connected to a network as illustrated in Figure 8. While a plurality of UEs 891, 892 are illustrated in this example, the disclosed embodiments are equally applicable to a situation where a sole UE is in the coverage area or where a sole UE is connecting to the corresponding base station 812. Telecommunication network 810 is itself connected to host computer 830, which may be embodied in the hardware and/or software of a standalone server, a cloud- implemented server, a distributed server or as processing resources in a server farm. Host computer 830 may be under the ownership or control of a service provider, or may be operated by the service provider or on behalf of the service provider. Connections 821 and 822 between telecommunication network 810 and host computer 830 may extend directly from core network 814 to host computer 830 or may go via an optional intermediate”. Therefore, the specification includes sufficient structure for the "processing unit”. 



Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1,10, 16 and 32, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al. (U.S. Pub. No. 20180365691, hereinafter referred to as “Sanders”)  in further view of Wang et al. (U.S Pub. No. 20190268332, hereinafter referred to as “Wang”)

	Regarding Independent Claim 1 (Currently Amended), Sanders teaches a method in a first device the method comprising: for each device included in a set of devices, (Par. (0027) “The system includes one or more devices 100 associated with one or more users, one or more private nodes 110, 120, 130, and one or more public nodes 140, 150.”; first device in a set of devices (one or more devices))
obtaining a weighting for the device, wherein the weighting for the device indicates a rate at which the device is able to validate un-validated messages, (Par. (0051-0053) “identity ledger entries increases the speed of the identity verification by reducing the number of identity verifications to search in calculating the reliability weight to send to user B device. [..] to calculate reliability weight associated with an identity of user A, an identity ledger node retrieves one or more identity verification entries 600, 610, 620, 630 associated with the identity of user A. Each verifying party has a reliability weight which depends on how frequently the verifying party has positively verified a false identification, and has negatively identified a true identification. The more frequently a verifying party has positively verified a false identification and/or has negatively identified a true identification, the less reliable the verifying party is. The reliability weight associated with the identity of user A is computed by increasing the resulting reliability by a reliability weight [..] the identity ledger node needs to calculate a reliability weights of the user A driver's license. The identity ledger node can add the reliability weight of all the parties listed in the positive verification entry”; weighting for the device ( a reliability weight is calculated for USER A/B); wherein the weighting indicates a rate at which the device is able to validate (weight depends on the speed of identity verification and depends on how frequent the verifying party verifies)), (Par. (0077) “the identity ledger node retrieves multiple reliability weights associated with multiple third parties.”; obtaining a weighting (retrieving multiple weights))
 	wherein the set of devices comprises the first device and a second device; (Par. (0032) “a transaction between user A device and user B device using the crypto currency along with an identity ledger. User B in block 200 provides goods and/or services to user A. User A and/or user A device at block 210 receives goods and/or services. User A device at block 220 sends a payment to user B device”; first and second device (User A and User B))
 	However Sanders does not explicitly teach based on the obtained weightings, determining whether or not the first device should validate one or more un-validated messages that are included in a pool of un-validated messages, wherein the pool of un-validated messages comprises a first un-validated message; and as a result of determining that the first device should validate one or more of the un- validated messages, validating at least the first un-validated message, wherein validating the first un-validated message comprises determining whether the first un-validated message is authentic.
Wherein Wang teaches based on the obtained weightings, determining whether or not the first device should validate one or more un-validated messages that are included in a pool of un-validated messages, (Par. (0103) “The issuer computer may also receive and/or determine a risk level associated with the transaction, and may weigh the risk when deciding whether or not to authorize the transaction. If the issuer computer receives an authorization request that includes a payment token, the issuer computer may be able to de-tokenize the payment token in order to obtain the associated payment credentials”; based on obtained weightings (receive a risk level) determining whether or not the first device should validate (when deciding the whether or not to authorize the transaction by the issuer computer) 
wherein the pool of un-validated messages comprises a first un-validated message; (Par. (0004) “methods for authenticating transactions among Internet of Things (IoT) devices using biometric information and for granting access to shared resources that are shared by a host. Proliferating a trust relationship among federated networks of computing devices may include establishing trust with each device and/or user within a network prior”; pool of unvalidated messages (authenticating transactions and establishing trust prior to process)), (Par. (0032) “ each profile may indicate a potential aspect of a user when interacting in certain environments or conducting certain transactions.  [..] When each token type is provided and/or requested during a transaction, the registrar may utilize a different set of policies that indicate a number and/or a type of signatures, biometric matching, etc., before a transaction can be authenticated.”; pool of unvalidated message (transactions) comprises a first unvalidated message (transaction before it is authenticated))
and as a result of determining that the first device should validate one or more of the un- validated messages, validating at least the first un-validated message, (Par. (0056-0057) “An “authorization request message” may be an electronic message that requests authorization for a transaction. In some embodiments, it is sent to a transaction processing computer and/or an issuer of a payment card to request authorization for a transaction. [..] The authorization response message may include, by way of example only, one or more of the following status indicators: Approval—transaction”; as a result of determining that the first device should validate one of the unvalidated messages (request to authorize transaction is sent); validating the first unvalidated message ( approval of transaction that it was authorized)), (Par. (0103) “The issuer computer may be able authorize transactions that involve the payment account. Before authorizing a transaction, the issuer computer may authenticate payment credentials received in the authorization request, and check that there is available credit or funds [..] deciding whether or not to authorize the transaction.”; determining that the first device should validate one or more unvalidated messages ( may be able to authorize transaction .. before authorizing transactions check that there is ..))
wherein validating the first un-validated message comprises determining whether the first un-validated message is authentic. (Par. (0056) “authorization for a transaction. In some embodiments, it is sent to a transaction processing computer and/or an issuer of a payment card to request authorization for a transaction. An authorization request message according to some embodiments may comply with ISO 8583, which is a standard for systems that exchange electronic transaction information associated with a payment made by a user using a payment device or payment account. [..] The authorization response message may include, by way of example only, one or more of the following status indicators: Approval—transaction was approved; Decline—transaction was not approved;”; validating the first unvalidated message (authorization corresponding to transaction) comprising determining whether the validated message is authentic (the transaction is approved after authorization))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Wang within the teachings of Sanders to include based on the weighting determining if the device should validate the messages with a pool of un-validated messages and with a result checking to see if the device is validated and authentic because of the analogous concept of performing validation using a metric score, rank, weightings or level. Wang includes a process in which based on a level or weighting deciding if the validation process should be performed and proving authenticity. This is important because in the field of IoT devices in the market connected devices such as household product or in vehicles can have messages that may be altered and vulnerable to attacks. By checking on a weighting of trust score/level the validation process would be even more equipped to identify changes from the original message and become less vulnerable to attacks. This maintains the integrity of the system as a whole and promotes free flowing exchange in messages un-impeded. 

Regarding Dependent Claim 10 (Currently Amended), the combination of Sanders and Wang teach the method of claim 1, Sanders further teaches the method of claim 1, wherein the weighting for the first device comprises a first component calculated based on static parameters associated with the first wireless device (Par. (0034) “The identification can include user B's public key, user B's wallet address, name, home address, date of birth driver's license, social security number, credit score, a risk-based score determined by programmatic data available to the system, and/or mother's maiden name, etc. If user B is an institution, the identification can include name, address, a risk-based score determined by programmatic data available to the system, type of entity, proof of existence such as certificate of good standing, legal authority for the person acting on behalf of the entity, internal revenue service tax identification number, etc. At step 310 user A device receives the identification associated with user B. At step 320 user A device sends a request to verify the identification associated with user B to one or more identity ledger nodes. [..] checks the transactions recorded on the identity ledger to verify user B's identity. Checking the identity ledger involves retrieving all the prior unexpired transactions associated with user B's public key, and calculating a reliability weight that the identification is correct”; weighting calculated based on static parameter (reliability of User B is calculated based static unchanging parameters such as identification name, address, driver license etc.))


Regarding Independent Claim 16 (Currently Amended), Sanders teach an interface; and (Par. (0194) “the computer system 1100 includes a processor, memory, non-volatile memory, and an interface device..; interface))
a processor coupled to the interface, (Par. (0196-0097) “The processor may be, for example, a conventional microprocessor such as an Intel Pentium microprocessor or Motorola power PC microprocessor. One of skill in the relevant art will recognize that the terms “machine-readable (storage) medium” or “computer-readable (storage) medium” include any type of device that is accessible by the processor.[..] The memory is coupled to the processor by, for example, a bus. The memory can include, by way of example but not limitation, random access memory (RAM), processor coupled)
The combination of Sanders and Wang teach the remainder of the Claim 16 as Claim 16 is an independent device claim that recites similar limitations to the method of independent claim 1 and the teachings of Sanders and Wang addresses all the limitations discussed in independent claim 1 and are thereby rejection under the same ground.  


Regarding Dependent Claim 32 (Original), the combination of Sanders and Wang teach the method of claim 1, Sanders further teaches a computer program product comprising a non-transitory computer-readable medium storing a computer program comprising instructions which, when executed on at least one processor, cause the at least one processor to carry out the method of claim 1. (Par. (0107) “While the machine-readable medium or machine-readable storage medium is shown in an exemplary embodiment to be a single medium, the term “machine-readable medium” and “machine-readable storage medium” should be taken to include a single medium or multiple media (e.g., a centralized or distributed database, and/or associated caches and servers) that store the one or more sets of instructions. The term “machine-readable medium” and “machine-readable storage medium” shall also be taken to include any medium that is capable of storing,”; non-transitory computer readable medium when executed on at least one processor))



Claims 2 and 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al. (U.S. Pub. No. 20180365691, hereinafter referred to as “Sanders”)   and Wang et al. (U.S Pub. No. 20190268332, hereinafter referred to as “Wang”) in further view of Lal et al. (U.S Pub. No. 20160094558, hereinafter referred to as “Lal”)

	Regarding Dependent Claim 2 (Currently Amended), the combination of Sanders and Wang do not explicitly teach the method of Claim 1, wherein determining whether the first un-validated message is authentic comprises determining whether the first un-validated message is a modified version of a transmitted message.
Wherein Lal teaches the method of Claim 1, wherein determining whether the first un-validated message is authentic comprises determining whether the first un-validated message is a modified version of a transmitted message. (Par. (0043) “the message authentication codes may be used to authenticate the encrypted sensor data and to determine whether the sensor data was altered during transmission.”; determine whether the first unvalidated message is a modified version of a transmitted message ( determine whether the sensor data was altered during transmission)) 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Lal within the teachings of Sanders and Wang to include determining whether the message has been a modified version because of the analogous concept of validation process on multiple messages in a system. Lal includes a process of checking if the message is a modified version, this is important because it helps protect the IoT device system from cyber attacks or harm due to vulnerabilities. This further enhances the authenticity of the message transfer and assures users with high confidence that any modified changes will be detected before further harm could be done. 

Regarding Dependent Claim 17 (Currently Amended), claim 17 recites similar limitations to dependent claim 2 and the teachings of Sanders, Wang and Lal address all the limitations discussed in dependent claim 2 and are thereby rejected under the same grounds. 

Claims 3 and 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al. (U.S. Pub. No. 20180365691, hereinafter referred to as “Sanders”)   and Wang et al. (U.S Pub. No. 20190268332, hereinafter referred to as “Wang”) in further view of Martin et al. (U.S Pub. No. 20170344824, hereinafter referred to as “Martin”)

Regarding Dependent Claim 3 (Currently Amended), the combination of Sanders and Wang do not explicitly teach the method of claim 1, wherein the step of determining whether or not the first device should validate one or more un- validated messages comprises determining whether the weighting for the first device is greater than the weighting for the second device.
Wherein Martin teaches the method of claim 1, wherein the step of determining whether or not the first device should validate one or more un- validated messages comprises determining whether the weighting for the first device is greater than the weighting for the second device. (Par. (0012) “include determining, for each of the one or more images of the document, a quality score; and determining that the quality score of the first image is greater than the quality scores of each of the one or more images other than the first image [..] action of determining whether to perform document authentication on the first image includes determining to perform document authentication on the first image based on determining that the quality score of the first image satisfies the quality score threshold and based on determining that the quality score of the first image is greater than the quality scores of each of the one or more images other”; determining whether or not the first device should validate one or more messages (determining whether to perform document authentication)) comprises determining whether the weighting for the first device is greater (determining that the quality score is greater than the quality score of the others))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Martin within the teachings of Sanders and Wang to include determining whether the weighting for the first device is greater than the weighting for the second device because of the analogous concept of validation process using a weighting or metric score on a plurality of devices. Martin includes a process in which the devices are measured to identify which one has a greater weighting or score. This is important because it provides an indication to users which devices are more trustworthy to exchange messages with as opposed to devices with low weightings that might be susceptible to risk or harm from cyber-attacks. This proves important in vehicle to vehicle messages and providing safe and secure exchange in messages with user in transit or in an emergency. 

Regarding Dependent Claim 18 (Currently Amended), claim 18 recites similar limitations to dependent claim 3 and the teachings of Sanders, Wang and Martin address all the limitations discussed in dependent claim 3 and are thereby rejected under the same grounds. 

Claims 4 and 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al. (U.S. Pub. No. 20180365691, hereinafter referred to as “Sanders”)  and Wang et al. (U.S Pub. No. 20190268332, hereinafter referred to as “Wang”) in further view of Bonta et al. (U.S Pub. No. 20030224793, hereinafter referred to as “Bonta”)

	Regarding Dependent Claim 4 (Currently Amended), the combination of Sanders and Wang do not explicitly teach the method of claim 1, further comprising: obtaining a zone list wherein the zone list comprises a list of devices included in the set and the corresponding weightings; selecting one or more devices from the zone list; and forming an active list that comprises the selected one or more devices.
	Wherein Bonta teaches the method of claim 1, further comprising: obtaining a zone list wherein the zone list comprises a list of devices included in the set and the corresponding weightings; ((Par. (0008) “the master wireless device assigns each slave wireless device to one group of a plurality of ranked groups representative of various types of traffic types with a base site”; zone list (base site with traffic types) comprises list of plurality of wireless devices (each slave wireless device) and the respective weightings associated (ranked groups)), (Par. (0025) “a plurality of ranked groups based on the operational data of the parked slaves PS1-PS12. In one embodiment, each group is representative of one type of various cellular traffic types between the cell site 11 (FIG. 1) and the parked slaves PS1-PS12. The following TABLE 1 has an exemplary listing of ranked groups in ascending order:”; obtaining a zone list ( listing of ranked group corresponding to cellular traffic and cell site))
selecting one or more devices from the zone list; and (Par. (0020-0021) “presentative of an active slave selection method of the present invention. During a stage S42 of the flowchart 40, the parked slaves PS1-PS12 each conventionally transmit a request to be designated as an active slave. In response thereto, during a stage S22 of the flowchart 20, the master M requests and receives operational data corresponding to the parked slave PS1-PS12 as transmitted by the parked slaves PS1-PS12 during a stage S44 of the flowchart 40. In one embodiment, the operational data includes information related to (1) an indication of cellular coverage by each parked slave PS1-PS12, (2) a data rate required of each parked slave PS1-PS12, (3) a data rate available to each parked slave PS1-PS12 through a direct connection with the cell site”; selection of the wireless devices from the cell sites))
 forming an active list that comprises the selected one or more devices. (Par. (0020-0021) “presentative of an active slave selection method of the present invention. During a stage S42 of the flowchart 40, the parked slaves PS1-PS12 each conventionally transmit a request to be designated as an active slave. In response thereto, during a stage S22 of the flowchart 20, the master M requests and receives operational data corresponding to the parked slave PS1-PS12 as transmitted by the parked slaves PS1-PS12 during a stage S44 of the flowchart 40. In one embodiment, the operational data includes information related to (1) an indication of cellular coverage by each parked slave PS1-PS12, (2) a data rate required of each parked slave PS1-PS12, (3) a data rate available to each parked slave PS1-PS12 through a direct connection with the cell site”; selection of the wireless devices active from cell sites))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Bonta within the teachings of Sanders and Wang to include obtaining a zone list wherein the zone list comprises a list of the plurality of wireless devices and the respective weightings associated with the plurality of wireless devices; and selecting the active list by selecting the one or more wireless devices from the zone list because of the analogous concept of secure communication through multiple wireless devices in a geographical area. Bonta includes a process in which a zone list of multiple wireless devices is obtained with its weightings and a process of selecting an active list from the zone list. This is important because it not only allows the system to identify wireless devices in a geographical area or location but it allows the system to detect and pinpoint which devices are in active communication. This allows users to identify trustworthy entities that are active in communication and be able to identify possible forged or unauthorized entities that do not correspond to the active list in the relevant zones. This proves important in IoT device communications and ensuring user that information regarding measured or sensory data such as temperature, speed, quality in electronic components of vehicles like supply chain deliveries containing items such a medicine, meats and other goods, to be able to trust devices in the zone that their messages are valid and authentic based on the selection. This creates high credibility to users in the zone and promotes confidence in the exchange of information.  

Regarding Dependent Claim 19 (Currently Amended), Claim 19 recites similar limitations to dependent claim 4 and the teachings of Sanders, Wang and Bonta addresses all the limitations discussed in dependent claim 4 and are thereby rejection under the same ground.  



Claim 5, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al. (U.S. Pub. No. 20180365691, hereinafter referred to as “Sanders”)  Wang et al. (U.S Pub. No. 20190268332, hereinafter referred to as “Wang”), Bonta et al. (U.S Pub. No. 20030224793, hereinafter referred to as “Bonta”) Parshin et al. (U.S No. 9973892, hereinafter referred to as “Parshin”) and Terada  et al. (U.S Pub. No. 20130176433, hereinafter referred to as “Terada”) in further view of Lee et al. (U.S Pub. No. 20140254549, hereinafter referred to as “Lee”)



Regarding Dependent Claim 5 (Currently Amended), the combination of Sanders and Wang do not explicitly teach the method of claim 4, wherein the selecting comprises: selecting a first number of wireless devices from the zone list associated with the highest weightings such that a count of the pool of un-validated messages at a time, t, divided by a sum of the weightings associated with the first number of wireless devices, is less than or equal to a predetermined maximum time for validating an un-validated message.
Wherein Bonta teaches the method of claim 4, wherein the selecting comprises: 3371 of PCT/IN2017/050585 (Par. (0020-0021) “presentative of an active slave selection method of the present invention. During a stage S42 of the flowchart 40, the parked slaves PS1-PS12 each conventionally transmit a request to be designated as an active slave. In response thereto, during a stage S22 of the flowchart 20, the master M requests and receives operational data corresponding to the parked slave PS1-PS12 as transmitted by the parked slaves PS1-PS12 during a stage S44 of the flowchart 40. In one embodiment, the operational data includes information related to (1) an indication of cellular coverage by each parked slave PS1-PS12, (2) a data rate required of each parked slave PS1-PS12, (3) a data rate available to each parked slave PS1-PS12 through a direct connection with the cell site”; selection of the wireless devices from the cell sites))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Bonta within the teachings of Sanders and Wang to include selecting the active list because of the analogous concept of secure communication through multiple wireless devices in a geographical area. Bonta includes a process in which a zone list of multiple wireless devices is obtained with its weightings and a process of selecting an active list from the zone list. This is important because it not only allows the system to identify wireless devices in a geographical area or location but it allows the system to detect and pinpoint which devices are in active communication. This allows users to identify trustworthy entities that are active in communication and be able to identify possible forged or unauthorized entities that do not correspond to the active list in the relevant zones. This proves important in IoT device communications and ensuring user that information regarding measured or sensory data such as temperature, speed, quality in electronic components of vehicles like supply chain deliveries containing items such a medicine, meats and other goods, to be able to trust devices in the zone that their messages are valid and authentic based on the selection. This creates high credibility to users in the zone and promotes confidence in the exchange of information. 
However Sanders Wang and Bonta do not explicitly teach selecting a first number of wireless devices from the zone list associated with the highest weightings such that a count of the pool of un-validated messages at a time, t, divided by a sum of the weightings associated with the first number of wireless devices, is less than or equal to a predetermined maximum time for validating an un-validated message.
Wherein Parshin teaches Preliminary Amendment Attorney Docket: 3602-2013US1 selecting a first number of wireless devices from the zone list associated with the highest weightings such that (Col. 9 lines 58-67 and Col. 10 lines 1-35 “, the location-based service zones 101 that are identified within a created active zone 100 may be ranked and the highest ranked location-based service zones 101 that are within the maximum threshold supported by the client device 103 may be selected. [..] he client device 103 is representative of a plurality of client devices that may be coupled to the network 206. The client device 103 may comprise, for example, a processor-based system such as a computer system.  ”; selecting a first number of wireless devices (client devices may be selected) from the zone list (active zones that are identified) associated with the highest weightings (highest ranked [..] maximum threshold corresponding to client devices may be selected)) 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Parshin within the teachings of Sanders Wang and Bonta to include selecting a first number of wireless devices from the zone list associated with the highest weightings  because of the analogous concept of secure communication through multiple wireless devices in a geographical area or location. Parshin includes a process of selecting wireless devices based with the highest weightings. This is important because it allows the system to select wireless devices in that particular zone or location with the highest rank or rating. This establishes trust for other wireless devices in communication because the higher the weightings the less likely of modified messages in transmission or forged identifies from unauthorized entities. This securely maintains the integrity of the system as a whole and implements and numeric scale that allows users to select wireless devices that have high credibility based on the weightings in the zone. 
However Sanders, Wang, Bonta and Parshin do not explicitly teach a count of the pool of un-validated messages at a time, t, divided by a sum of the weightings associated with the first number of wireless devices, is less than or equal to a predetermined maximum time for validating an un-validated message.
Wherein Terada teaches a count of the pool of un-validated messages at a time, t, divided by a sum of the weightings associated with the first number of wireless devices, (Par. (0009) “a terminal-entry-count in the observation area during the observation period, based on the number of extracted location data or the number of extracted terminals.”; a count (terminal entry count) of the pool of unvalidated messages (the number of extracted location data) at a time, t, (during the observation time period)), (Par. (0100) “calculation unit 21 performs a calculation to divide the [..] terminal-entry-count obtained in the estimation by the total-terminal-entry-count estimation unit 20,”; divided by a sum (divide the terminal entry count by the total entry count)), (Par. (0074) “mobile demography unit 503, and visualization solution unit 504 is composed of the server apparatus [..] input devices [..] and output devices”;  first number of wireless device (mobile unit corresponding to devices))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Terada within the teachings of Sanders, Wang, Bonta and Parshin to include  a count of the pool of un-validated messages at a time, t, divided by a sum of the weightings associated with the first number of wireless devices because of the analogous concept of wireless devices in communication. Terada includes a process in which the count is divided by a sum, this is important because it creates depth and a further level of verification to allow the user to detect which wireless device corresponds to the right measured and divided count. This creates clarity for the user and allows the system to identify falsified messages and data based on the calculations.
However Sanders Wang Bonta, Parshin and Terada do not explicitly teach is less than or equal to a predetermined maximum time for validating an un-validated message.
Wherein Lee teaches is less than or equal to a predetermined maximum time for validating an un-validated message. (Par. (0005) “the counter indicates that the radio frequency circuit has operated on the first channel for a length of time equal to or greater than a first maximum channel allowance time interval, wherein the first maximum channel allowance time interval is given by [..] associated with the first network divided by N.”; count/counter corresponding to division is equal to a length of a maximum time))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Lee within the teachings of Sanders, Wang, Bonta, Parshin and Terada to include  a maximum time that is equal to the count because of the analogous concept of wireless communication. Lee includes a maximum time that corresponds to the count that is divided. This is significant because adding a time element allows the user devices to identify calculations that exceeded the time limit and are therefore fraudulent or modified messages. This secure protects the transmission of IoT devices and prevents harm or vulnerabilities due to the period of calculations and a defined time limit. 


Claim 6 and 7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al. (U.S. Pub. No. 20180365691, hereinafter referred to as “Sanders”) Wang et al. (U.S Pub. No. 20190268332, hereinafter referred to as “Wang”), Bonta et al. (U.S Pub. No. 20030224793, hereinafter referred to as “Bonta”) Ghosh et al. (U.S. Pub. No. 20160117688, hereinafter referred to as “Ghosh”)  and Svigals et al. (U.S. No. 9432378, hereinafter referred to as “Svigals”) in further view of Slushtz et al. (U.S Pub. No. 20190215660, hereinafter referred to as “Slushtz”)


Regarding Dependent Claim 6 (Currently Amended), the combination of Sanders and Wang do not explicitly teach the method of claim 4, wherein the step of obtaining the zone list comprises: generating a range list, wherein the range list comprises a list of one or more devices, located within a radius of the first device, and respective weightings associated with each of the one or more devices located within the radius of the first device, wherein receiving the zone list from a device in the range list; and updating the received zone list with any information in the range list which is not Attorney Docket: 3602-2013US1 in the received zone list.
Wherein Bonta teaches the method of claim 4, wherein the step of obtaining the zone list comprises: (Par. (0008) “the master wireless device assigns each slave wireless device to one group of a plurality of ranked groups representative of various types of traffic types with a base site” zone list (base site with traffic types) comprises list of plurality of wireless devices (each slave wireless device) and the respective weightings associated (ranked groups)), (Par. (0025) “a plurality of ranked groups based on the operational data of the parked slaves PS1-PS12. In one embodiment, each group is representative of one type of various cellular traffic types between the cell site 11 (FIG. 1) and the parked slaves PS1-PS12. The following TABLE 1 has an exemplary listing of ranked groups in ascending order:”; obtaining a zone list ( listing of ranked group corresponding to cellular traffic and cell site))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Bonta within the teachings of Sanders, Wang, to include obtaining the zone list because of the analogous concept of secure communication through multiple wireless devices in a geographical area. Bonta includes a process in which a zone list is obtained. This is important because it not only allows the system to identify wireless devices in a geographical area or location but it allows the system to detect and pinpoint which devices are in active communication. This allows users to identify trustworthy entities that are active in communication and be able to identify possible forged or unauthorized entities that do not correspond to the active list in the relevant zones. This proves important in IoT device communications and ensuring user that information regarding measured or sensory data such as temperature, speed, quality in electronic components of vehicles like supply chain deliveries containing items such a medicine, meats and other goods, to be able to trust devices in the zone that their messages are valid and authentic based on the selection. This creates high credibility to users in the zone and promotes confidence in the exchange of information. 
However Sanders Wang and Bonta do not explicitly teach generating a range list, wherein the range list comprises a list of one or more devices, located within a radius of the first device, and respective weightings associated with each of the one or more devices located within the radius of the first device, wherein receiving the zone list from each of the one or more wireless devices a device in the range list; and updating the received zone list with any information in the range list which is not 5Application No. 16/772,080 Attorney Docket: 3602-2013US1 in the received zone list.
Wherein Ghosh teaches and respective weightings associated with each of the one or more devices located within the radius of the first device, (Par. (0030) “adjusting the estimated visitor traffic for the real property location to account for the mobile devices identified as being within an automobile; (p) rating each of the plurality of merchant stores based on their proximity to the determined location of each of the mobile devices over the selected period of time and the estimated visitor traffic over the selected period of time;”; respective weightings (ratings) with each of the one or more devices located within a radius (based on their proximity of each mobile devices))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Ghosh within the teachings of Sanders, Wang and Bonta to include weightings associated with each of the one or more devices located within the radius of the first device because of the analogous concept of weighting devices based on validation principles. Ghosh includes the weightlifting being associated with a close proximity or within the radius of one or more devices. This is important because it will allow IoT devices in the network to be able to detect unauthorized users based on the closeness in proximity, this will prevent messages from being compromised from parties outside the radius and in return establish trust in the system. 
However Sanders, Wang, Bonta, and Ghosh do not explicitly teach generating a range list, wherein the range list comprises a list of one or more devices, located within a radius of the first device wherein receiving the zone list from each of the one or more wireless devices a device in the range list; and updating the received zone list with any information in the range list which is not   in the received zone list.
Wherein Svigals teaches generating a range list, wherein the range list comprises a list of one or more devices, located within a radius of the first device (Col. 39 lines 60-67 “two whitelists within chip, logic device, or smart device 1421. The first whitelist 1425 is a list of acceptable types of sending smart devices 1401. The second whitelist 1426 is a list of acceptable unique identifications of specific sending smart devices 1401. In an alternate embodiment, the two whitelists 1425, 1426 can be combined into a single whitelist.”; range list of one or more wireless devices (whitelist of acceptable g sending smart device and list of acceptable unique identification)) Col. 22 lines 8-22 “then two Smart Devices 102 are interacting with each other (e.g., in a chip, logic device, or smart device interface). The interaction may be by physical contact, or by proximity in the case of protocols such as NFC.”; located within the radius of the first wireless device ( smart devices are interacting [..] by proximity)), (Col. 17 lines 10-25 “with a sampling of servers denoted as server device 508 and server device 510. [..] to operate to represent a network contained within a geographical area or region. Non-limiting examples of representations for the geographical areas for the networked regions include postal zip codes, telephone area codes, states, counties, cities, and countries.”; within radius of wireless devices (contained within a geographic area))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Svigals within the teachings of Sanders, Wang, Bonta and Ghosh to include generating a range list, wherein the range list comprises a list of one or more devices, located within a radius of the first because of the analogous concept of validating data between wireless devices based on a geographic are or location. Svigals includes a process generating a range list of multiple wireless devices based on their proximity or closeness to the radius to other devices. This is significant because by selecting from an active list based on weighting of wireless devices the system can identify and detect early on messages that may be compromised or intercepted in communication and the data that is valid and not modified or altered. This securely protects the communication between wireless devices such as IoT devices from vulnerabilities and ensures the recipient of the messages that the transfer is not entirely different. This proves importance for vehicle to vehicle communication or P2P communication of IoT devices that exchange data corresponding to temperature, speed, fuel, sound and other features. This process maintains the integrity of the system mas a whole and creates a prevention from hard to the wireless devices. 	 
However Sanders, Wang, Bonta, Ghosh and Svigals,  do not explicitly teach wherein receiving the zone list from each of the one or more wireless devices a device in the range list; and updating the received zone list with any information in the range list which is not   in the received zone list.
	Wherein Slushtz teaches wherein receiving the zone list from each of the one or more wireless devices a device in the range list; and (Par. (0074) “The crowdedness map generator may  [..] to obtain the list of end-user devices that were located within the defined venue during a particular time-point or time-slot (e.g., on April 17 at 4:30 PM, or, on April 16 between 2:00 PM and 2:15 PM)”; receiving (obtaining) the zone list from each of the one or more wireless devices in the range list (list of end user devices that were located within the defined venue)), (Par. (0073) “then utilize a database or list or lookup table or other suitable data storage format [..] by receiving or collecting [..] from all such devices, which may run an “app” or application or mobile application or mobile-friendly application (or browser-based application) that communicates with a central server of the venue administrator and which periodically (e.g., every 1 second, every 5 seconds, every N seconds, or the like) reports to such central server the current geo-spatial location of each such device”; from each of the wireless device in the range list (receiving or collecting a table or other suitable data from all such devices corresponding to a current geo location of each device))
updating the received zone list with any information in the range list which is not  in the received zone list. (Par. 90015) “automatically maintaining and updating a list of electronic communication devices that are currently located within said user-defined geographical venue;”; updating the zone list (updating a list of electronic communication devices that are currently located)), 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Slushtz within the teachings of Sanders, Wang, Bonta, Ghosh and Svigals to include receiving the zone list from each of the one or more wireless devices in the range list; and updating the zone list with any information in the range list which is not already in the zone list because of the analogous concept of secure communication between multiple devices based on a geographical location. Slushtz includes a process in which a zone list is received from each wireless device in range and the zone list is updated. This is important because it allows the system to implement a filtering process by updating current wireless devices in range and eliminating false entities or older wireless devices that may cause vulnerabilities or harm to the system. By updating the zone list users would be able to identify trustworthy devices in the area and be assured that older or invalid entities that are not up to date would be flushed out and regulated. This provides clarity to user and assured them that messages in communication will not be susceptible to risk due to devices not updated in the zone. 

Regarding Dependent Claim 7 (Original), the combination of Sanders and Wang do not explicitly teach the method of claim 6 further comprising, responsive to the range list changing, updating the zone list.
Wherein Slushtz teaches the method of claim 6 further comprising, responsive to the range list changing, updating the zone list. (Par. (0073) “filtering the data to create a first list of inside-the-venue devices and a second list of outside-the-venue devices (e.g., which still run or use the “app” or application associated with that particular venue).”; responsive to the range list changing (filtering data corresponding to the first and second [..] by one device to another device (e.g., by end-user device 101 to server 110, or by server 110 to end-user device 101), which [..] replacement method is utilized, or which data reconstruction method should be used by the other device in order to reconstruct full data items; [..] to indicate level of accuracy of GPS”; responsive to the range list changing (look-up table of end-users devices corresponding to replacement or reconstruction associated with GPS)), (Par. 0015) “automatically maintaining and updating a list of electronic communication devices that are currently located within said user-defined geographical venue;”; updating the zone list (updating a list of electronic communication devices that are currently located)), 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Slushtz within the teachings Sanders Wang, Bonta,Ghosh and Svigals for the reasons discussed in dependent claim 7 stated above. 

Claim 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al. (U.S. Pub. No. 20180365691, hereinafter referred to as “Sanders”) Wang et al. (U.S Pub. No. 20190268332, hereinafter referred to as “Wang”), Bonta et al. (U.S Pub. No. 20030224793, hereinafter referred to as “Bonta”) Ghosh et al. (U.S. Pub. No. 20160117688, hereinafter referred to as “Ghosh”), Svigals et al. (U.S. No. 9432378, hereinafter referred to as “Svigals”)  and Slushtz et al. (U.S Pub. No. 20190215660, hereinafter referred to as “Slushtz”) in further view of Reyes et al. (U.S No. 9386416, hereinafter referred to as “Reyes”)

	Regarding Dependent Claim 8 (Currently Amended), the combination of Sanders and Wang do not explicitly teach the method of claim 7, further comprising providing the updated zone list to the one or more devices in the range list.
Wherein Reyes teaches providing the updated zone list to the one or more wireless devices in the range list. (Col. 2 lines 13-33 “updating a local registry of the first client device with a customer identifier of the mobile customer; and broadcasting to one or more third client devices in the [..] the updated local registry to cause a third version of the application that is executing on the one or more third client devices to be updated with a list of customers who are presently in the particular geographic location.”; providing the updated list to one or more wireless devices (broadcasting the updated local registry that includes the first  client device corresponding to a geographical location))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Reyes within the teachings of Sanders, Wang Bonta, Ghosh, Svigals and Slushtz to include broadcasting the updated zone list to the one or more wireless devices in the range list because of the analogous concept of secure communication of wireless devices in a geographical are or location. Reyes include a process in which a broadcasting of  updated zone lists is sent to wireless devices in range,. This is important because it establishes a sense of trust in the system by notifying wireless devices in the zone or range of other devices in the area after a periodic update cycle, this provides clarity to user devices and implements a detection system to identify early on before communication the corresponding updated wireless device from the outdated one. This securely protects the system from harm caused from updated zone lists with inaccurate device finding as well as creates high credibility and alertness by keeping wireless devices informed of new devices in the area. This creates a solution to communication or messages being exchanged and the concerns of modified or altered messages because only the valid and authentic wireless devices in the zone can be in communication and because of the broadcasted updated list more and more devices become aware of the unauthorized devices from valid users. 


Claim 9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al. (U.S. Pub. No. 20180365691, hereinafter referred to as “Sanders”) and Wang et al. (U.S Pub. No. 20190268332, hereinafter referred to as “Wang”) in further view of Seo et al. (U.S Pub. No. 20190021019, hereinafter referred to as “Seo”)

	Regarding Dependent Claim 9 (Currently Amended), Sanders does not explicitly teach the method of claim 1, wherein the step of determining whether or not the first device should validate one or more un- validated messages comprises determining whether Nt/W2 is less than a threshold value, where Nt is the number of un-validated message in the pool, and W2 is the weighting for the second device.
	Wherein Wang teaches the method of claim 1, wherein the step of determining whether or not the first device should validate one or more un- validated messages comprises (Par. (0103) “The issuer computer may also receive and/or determine a risk level associated with the transaction, and may weigh the risk when deciding whether or not to authorize the transaction. If the issuer computer receives an authorization request that includes a payment token, the issuer computer may be able to de-tokenize the payment token in order to obtain the associated payment credentials”; based on obtained weightings (receive a risk level) determining whether or not the first device should validate (when deciding the whether or not to authorize the transaction by the issuer computer) 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Wang within the teachings of Sanders to include determining if the device should validate the messages with a pool of un-validated messages and with a result checking to see if the device is validated and authentic because of the analogous concept of performing validation using a metric score, rank, weightings or level. Wang includes a process in which based on a level or weighting deciding if the validation process should be performed and proving authenticity. This is important because in the field of IoT devices in the market connected devices such as household product or in vehicles can have messages that may be altered and vulnerable to attacks. By checking on a weighting of trust score/level the validation process would be even more equipped to identify changes from the original message and become less vulnerable to attacks. This maintains the integrity of the system as a whole and promotes free flowing exchange in messages un-impeded. 
However Sanders and Wang do not explicitly teach determining whether Nt/W2 is less than a threshold value, where Nt is the number of un-validated message in the pool, and W2 is the weighting for the second device.
Wherein Seo teaches determining whether Nt/W2 is less than a threshold value, (Par. (0221) “measure the resource usage rate by dividing the amount of resources allocated for D2D data by the total amount of D2D resources. If decoding of the SA fails and RSRP of the SA is less than a threshold, the UE can measure the resource usage rate under the assumption that there is no resource allocated for the SA and the D2D data.”; determining Nt/W2 is less than a threshold (usage rate divided by the total amount of resources or data .. if decoding fails it is less than a threshold))
where Nt is the number of un-validated message in the pool, and (Par. (0221) “D2D data which are detected from the first link. The UE estimates an amount of resources allocated for D2D data through the SA”; number of unvalidated messages (total D2D  data))
W2 is the weighting for the second device. (Par. (0220) “a UE measures a resource usage rate of a first link currently used to perform D2D communication [S1305]. The first link may correspond to a PC5 link”; weighting for the second device (usage rate is measured for UE))
 Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Seo within the teachings of Sanders and Wang to include determining whether Nt representing messages divided by W2 representing weighting is less than a threshold because of the analogous concept of validation using a weighting or scoring implementation for a plurality of wireless devices. Seo includes an algorithm that divides the messages from the weighting or metric to identify if it is below a threshold value. This is important because it provides an indication to the users which devices a more trusted based on the weightings and how accurate or efficient the wireless device is in validating the messages based on the threshold value. This detection promotes high confidence and credibility to user to identify possible risks and harm that could be predicted later on based on the weightings from securely protected devices with values above the threshold. 





Claim 11, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al. (U.S. Pub. No. 20180365691, hereinafter referred to as “Sanders”) and Wang et al. (U.S Pub. No. 20190268332, hereinafter referred to as “Wang”) in further view of Chambarakatta et al. (U.S Pub. No. 20170086027, hereinafter referred to as “Chambarakatta”)

	Regarding Dependent Claim 11 (Currently Amended), the combination of Sanders and Wang do not explicitly teach the method of claim 10, wherein the static parameters comprise one or more of: a computation power of the first device, a grace period of the first device with a mobile operator, and a payment status of the first device with the mobile operator.
Wherein Chambarakatta teaches the method of claim 10, wherein the static parameters comprise one or more of: a computation power of the first device, (Par. (0013-0015) “a computing device to locate a PTU and display the location of the PTU. For example, the location of the PTU can be displayed on a map or similar graphical interface on the computing device with a PRU [..] A static parameter, as referred to herein, includes location parameters longitude and latitude of PTU location in addition to the PTU Static parameters specified in specification provided by the Alliance For Wireless Power (A4WP)”; static parameter of wireless device (static parameter of a computing device)), (Par. (0027) “the PTU static parameter can include a PTU device class, PTU power information, and/or location information such as a longitude of the PTU and a latitude of the PTU, among other information. At time 222, the PTU 202 sends a PTU static parameter to the PRU 204. For example, the PTU static parameters can include a PTU device class, PTU power information,”; a computation power of the first wireless device (static parameters include a PTU device with power information))  
a grace period of the first device with a mobile operator, and a payment status of the first device with the mobile operator.
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Chambarakatta within the teachings of Sanders and Wang to include static parameters comprising of a computation power of the first wireless device because of the analogous concept of secure communication between wireless devices. Chambarakatta includes a process in which static parameters comprise of a computation power of the wireless device. This is important because it allows users to be able to identify which wireless devices to communicate large amounts of data with corresponding to the power described in the parameters of the device. This promotes clarity and free exchange of information without concerns or constraints that the recipient of the data would not be able to communicate based on its computation. This provides a solution to the concerns of altered of modified data in transmission for IoT devices because by identifying and detecting early on the computation parameters of the wireless device in communication high credibility and confidence can be ensured that the device is capable of the exchange without possible vulnerabilities or harm. 


Claim 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al. (U.S. Pub. No. 20180365691, hereinafter referred to as “Sanders”) , Wang et al. (U.S Pub. No. 20190268332, hereinafter referred to as “Wang”) and Chambarakatta et al. (U.S Pub. No. 20170086027, hereinafter referred to as “Chambarakatta”)
 in further view of Zhou et al. (U.S Pub. No. 20180103390, hereinafter referred to as “Zhou”)

	Regarding Dependent Claim 12 (Currently Amended), the combination of Sanders and Wang do not explicitly teach the method of claim 11, wherein the weighting for the first device comprises a second component calculated based on non-static parameters associated with the first device.
	Wherein Zhou teaches the method of claim 11, wherein the weighting for the first device comprises a second component calculated based on non-static parameters associated with the first device. (Par. (0009) “determining a metric value by measuring an amount of access of a medium over a first period of time; and means for changing, based on the metric value, a contention parameter”; first weighting comprises a second component of the first weighting calculated (determine a metric value by measuring an amount) based on non-static parameters (based on the [..] contention parameters)), (Par. (0116) “based on the metric value, a second contention parameter [..] other modules in the wireless device 800 [..] a second EDCA parameter (e.g., the second contention parameter) may be adapted”; second component of the first weighting (second contention associated with metric value) with the first wireless device (wireless device 800)), (Par. (0044) “a set of contention parameters, which may also be referred to as “EDCA parameters” or “collision avoidance parameters”, that includes a contention window defined by a minimum contention window (CWmin) size and a maximum contention window (CWmax) size”; based on non-static parameters ( contention parameters or EDCA parameters defined by a minimum contention window and a maximum contention window)), (Par. (0070) “EDCA parameters that includes, at 502, determining a desired [..] of the EDCA parameters that may be changed.”; based on non-static parameters (EDCA parameters that may be changed))
	Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Zhou within the teachings of Sanders, Wang and Chambarakatta to include the first weighting comprises a second component of the first weighting calculated based on non-static parameters associated with the first wireless device because of the analogous concept of weighting of wireless devices in communication. Zhou includes a process in which the weighting comprises a second component that is calculated based on non-static parameters of the wireless device. This further enhances the validation procedure because the metric value, rank or numeric value corresponding to the wireless device with have a second factor that has to be met before identifying the correct sender and data transmitted. This provides an early indication and detection process to differentiate the authentic and valid messages from the data that was altered or modified based on the second component. This also further discourages attackers attempting to change the message between wireless devices because of the complexity of the weighting and its second component. This in return promotes high confidence and credibility for IoT wireless devices because the weighting of a trustworthy device will correspond to multiple components being checked before an exchange is initiated. 

Claim 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al. (U.S. Pub. No. 20180365691, hereinafter referred to as “Sanders”) , Wang et al. (U.S Pub. No. 20190268332, hereinafter referred to as “Wang”), Chambarakatta et al. (U.S Pub. No. 20170086027, hereinafter referred to as “Chambarakatta”)
 and Zhou et al. (U.S Pub. No. 20180103390, hereinafter referred to as “Zhou”) in further view of Murphy et al. (U.S Pub. No. 20170311127, hereinafter referred to as “Murphy”)

Regarding Dependent Claim 13 (Currently Amended), the combination of Sanders and Wang do not explicitly teach the method of claim 12 wherein, the non-static parameters comprise one or more of: a battery level of the first device, a fuel level of the first device, a signal strength of the first device, a bandwidth of the first device, an engine temperature of the first device; and a speed at which the first device is travelling.
Wherein Murphy teaches the method of claim 12 wherein, the non-static parameters comprise one or more of: (Par. (0071) “a measurable parameter may vary [..] a value for a measurable parameter may vary by a threshold amount or may vary by less than a threshold amount.”; non-static parameters (measurable parameter that varies))
a battery level of the first device,
 a fuel level of the first device,
a signal strength of the first device, (Par. (0070) “a measurable parameter may include radio frequency (RF) and/or electromagnetic measurements, such as signal strength or signal quality of a wireless communication system,”; signal strength of wireless communication corresponding to measurable parameters))
a bandwidth of the first device, 
an engine temperature of the first device; and 
a speed at which the first device is travelling.
	Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Murphy within the teachings of Sanders, Wang, Chambarakatta and Zhou to include the non-static parameters comprising a signal strength of the first wireless device because of the analogous concept of weighting of wireless devices in communication. Murphy includes a process in which the non-static parameters include a signal strength of the wireless device. This is important because it allows users to be able to identify which wireless devices to communicate large amounts of data with corresponding to the signal strength and which wireless devices are in the zone or range based on the signal strength identified in the parameters of the device described in the parameters of the device. This promotes clarity and free exchange of information without concerns or constraints that the recipient of the data would not be able to communicate based on its signal strength. This provides a solution to the concerns of altered of modified data in transmission for IoT devices because by identifying and detecting early on range and the signal strength  parameters of the wireless device in communication high credibility and confidence can be ensured that the device is capable of the exchange without possible vulnerabilities or harm.

Claim 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al. (U.S. Pub. No. 20180365691, hereinafter referred to as “Sanders”) , Wang et al. (U.S Pub. No. 20190268332, hereinafter referred to as “Wang”), Chambarakatta et al. (U.S Pub. No. 20170086027, hereinafter referred to as “Chambarakatta”) and Zhou et al. (U.S Pub. No. 20180103390, hereinafter referred to as “Zhou”) in further view of Edakunni et al. (U.S Pub. No. 20160307446, hereinafter referred to as “Edakunni”)

Regarding Dependent Claim 14 (Currently Amended), the combination of Sanders and Wang do not explicitly teach the method of claim 12 wherein the second component of the weighting for the first device is calculated by: assigning a factor adjustment to each non-static parameter; and combining the non-static parameters with the factor adjustments.
Wherein Zhou teaches the method of claim 12 wherein the second component of the weighting for the first device is calculated by: (Par. (0009) “determining a metric value by measuring an amount of access of a medium over a first period of time; and means for changing, based on the metric value, a contention parameter”; first weighting comprises a second component of the first weighting calculated (determine a metric value by measuring an amount) based on non-static parameters (based on the [..] contention parameters)), (Par. (0116) “based on the metric value, a second contention parameter [..] other modules in the wireless device 800 [..] a second EDCA parameter (e.g., the second contention parameter) may be adapted”; second component of the first weighting (second contention associated with metric value) with the first wireless device (wireless device 800)), (Par. (0044) “a set of contention parameters, which may also be referred to as “EDCA parameters” or “collision avoidance parameters”, that includes a contention window defined by a minimum contention window (CWmin) size and a maximum contention window (CWmax) size”; based on non-static parameters ( contention parameters or EDCA parameters defined by a minimum contention window and a maximum contention window)), (Par. (0070) “EDCA parameters that includes, at 502, determining a desired [..] of the EDCA parameters that may be changed.”; based on non-static parameters (EDCA parameters that may be changed))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Zhou within the teachings of Sanders, Wang, and Chambarakatta to include the second component of the first weighting because of the analogous concept of weighting of wireless devices in communication. Zhou includes a process in which the weighting comprises a second component that is calculated based on non-static parameters of the wireless device. This further enhances the validation procedure because the metric value, rank or numeric value corresponding to the wireless device with have a second factor that has to be met before identifying the correct sender and data transmitted. This provides an early indication and detection process to differentiate the authentic and valid messages from the data that was altered or modified based on the second component. This also further discourages attackers attempting to change the message between wireless devices because of the complexity of the weighting and its second component. This in return promotes high confidence and credibility for IoT wireless devices because the weighting of a trustworthy device will correspond to multiple components being checked before an exchange is initiated.
However Sanders, Wang, Chambarakatta and Zhou do not explicitly teach assigning a factor adjustment to each non-static parameter; and combining the non-static parameters with the factor adjustments.
Wherein Edakunni teaches assigning a factor adjustment to each non-static parameter; and (Par. (0092) “the processor 202 may assign [..] each predefined time interval (represented by the random variable X) to one or more parameters of the past weather condition”; assigning (may assign)  a factor adjustment (time interval) to each non-static parameter (to one or more parameters)), (Par. (0036) “one or more parameters of a weather condition in the geographical area in each predefined time interval (e.g., a day) during the predetermined time-period (e.g., a month). In an embodiment, the application server 102 may receive the one or more parameters of the weather condition from one or more sources such as, but not limited to, a Weather/Meteorological department of the geographical area, a news agency covering the geographical area, and so on. Examples of the one or more parameters of the weather condition include, but are not limited to, a snowfall precipitation, a rainfall precipitation, a temperature, a wind speed, or an air pressure.”; non-static parameters (one or more parameters corresponding to changing weather conditions such as  rainfall, snowfall temp etc.)), (Examiner notes: the instant application in the specification states on Page 12 lines 1-15 that a factor adjustment that is assigned corresponds to a certain time period accounted for. Therefore it will be broadly and reasonably interpreted that the factor adjustment is such))
combining the non-static parameters with the factor adjustments. (Par. (0125) “an aggregation of data from various sources such as, the GPS/timestamp data from the one or more vehicles [..] the one or more parameters related to the weather condition from the Weather/Meteorological department, and the one or more demographic parameters from the Population Census organization”; combining the non-static parameters with the factor adjustment (aggregating the timestamp data and the one or more parameters)), (Par. (0066) “aggregate values of the one or more parameters of the weather condition determined by [..]  each predefined time interval (e.g., a day) in the predetermined time-period (e.g., a month) for the geographical area or a geographical region [..] an aggregate of the values of the parameter received at the end of the various sample times in the predefined time interval.”; combining the non-static parameters with the factor adjustment (aggregating the one or more parameters with each time interval))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Edakunni within the teachings of Sanders, Wang, Chambarakatta and Zhou to include assigning a factor adjustment to each non-static parameter; and combining the non-static parameters with the factor adjustments because of the analogous concept of wireless devices in secure communication based of a geographical area. Edakunni includes a process of assigning a factor adjustment or time to each non-static parameter and combining the parameters with the factor adjustment or time. This further enhances the level verification between multiple devices because by aggregating or combining the factor of time or an interval with the non-static parameter it makes it even more difficult for unauthorized entities to attempt to modify or alter data transmitted to wireless devices because the matching interval of time or factor adjustment must correlate to the parameters in communication otherwise wireless device in the range or zone of one another can be able to detect which entities are authentic based on the factor adjustment. This maintains the integrity of the system as a whole and promotes free flowing exchanges of data unimpeded or compromised. 


Claim 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al. (U.S. Pub. No. 20180365691, hereinafter referred to as “Sanders”)  and Wang et al. (U.S Pub. No. 20190268332, hereinafter referred to as “Wang”)
 in further view of Silver et al. (U.S Pub. No. 20190082377, hereinafter referred to as “Silver”)

Regarding Dependent Claim 15 (Currently Amended), the combination of Sanders and Wang do not explicitly teach the method of  claim 1 wherein the first device comprises a vehicle device.
Wherein Silver teaches the method of  claim 1 wherein the first wireless device comprises a vehicle device. (Par. (0080) “at least one mobile device in the vehicle may perform [..] A message may be sent informing the remote edge gateway server of the mobile data communication session attempt and the stored speed event may be verified to determine whether to invoke mobile device usage restriction policies. [..] the mobile device(s) may be determined to be in close proximity to the motor vehicle based on a distance between the at least one mobile device and the motor vehicle.”; first wireless device (one mobile device) comprises a vehicle device (In the vehicle))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Silver within the teachings of Sanders and Wang to include a first wireless device comprises a vehicle device because of the analogous concept of validation messages between wireless devices in a network. Silver includes a wireless device comprising a vehicle device. This is important because by implementing a wireless device corresponding to a vehicle the automotive world can move closer to a validation procedure in a IoT market or realm. This allows connected vehicles to share information with one and another in cases of emergency, traffic conditions, and messages regarding autonomous vehicles. This will provide a solution to wireless devices of vehicles to validate messages in a cellular network without concerns of altered or modified messages and other cyber-attacks. This creates flexibility in the IoT wireless network and promotes safe travel and communication between vehicles. 



Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kuang; Randy (U.S Pub. No. 20210211271) “METHODS AND SYSTEMS FOR SECURE DATA COMMUNICATION”. Considered this reference because it addressed a time factor in the validation or messages in wireless devices associated with a ID number.

YANG; Seungryul (U.S Pub. No. 20200228988) “V2X COMMUNICATION DEVICE AND METHOD FOR INSPECTING FORGERY/FALSIFICATION OF KEY THEREOF”. Considered this application because it relates vehicle wireless devices and authenticating message with a factor adjustment period.

Hammad; Ayman (U.S Pub.  No. 20190303915) “INTEGRATION OF VERIFICATION TOKENS WITH MOBILE COMMUNICATION DEVICES”. Considered this application because it addressed wireless devices in communication and a weighting or numeric values associated with an Identification number. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of responses filed after a final rejection. The purpose of the pilot is to compact prosecution of the case. The request must include 1) A signed AFCP request form (PTO/SB/434 or equivalent) that includes a statement that applicant is requesting consideration under the AFCP; 2) An amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect; and 3) A statement that applicant is willing and available to participate in any interview initiated by the examiner concerning the present response.  In the limited amount of non-production time if the examiner’s consideration of a proper AFCP 2.0 request and response does not result in a determination that all pending claims are in condition for allowance, the examiner will request an interview with the applicant to discuss the response. For more info, please visit http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN A HUSSEIN whose telephone number is (571)272-3554. The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.A.H./           Examiner, Art Unit 2497  

/Jeremy S Duffield/           Primary Examiner, Art Unit 2498